Evans, P. J.
(After stating the facts.) The wrong of which the plaintiff complains is the malicious abuse of civil process. The substance of the complaint is that the defendant fraudulently procured a judgment upon a spurious'claim against the plaintiff, which judgment was maliciously and oppressively enforced by directing the seizure of the plaintiff’s property, which was averted only by the payment of the fraudulent judgment by the plaintiff’s wife during his absence. If civil process is unlawfully made use of for a purpose not justified by the law, this is an abuse for which an action will lie. Hathaway v. Smith, 117 Ga. 946 (43 S. E. 984); King v. Yarbray, 136 Ga. 212 (71 S. E. 131); Barnett v. Reid, 51 Pa. 190 (88 Am. D. 574); Juchter v. Boehm, 67 Ga. 534. The general demurrer was properly overruled.
There were many alleged grounds of special demurrer, most of which attacked certain allegations as immaterial. The narrative of facts upon which the plaintiff predicated his right to recover included the circumstances under which the fraudulent judgment was obtained, and its oppressive enforcement by the defendant. These allegations were neither irrelevant nor immaterial. The special demurrer which called for the name of the agent of the defendant who is alleged to have given the assurance that the suit would be dismissed was properly overruled. Where a corporation is sued for the tortious acts of its agents or servants, it is entitled to such notice as will serve to identify the person in connection witlj the transaction out of which the cause of action arises. This does not mean that the name of such agent must be given, or the' particular designation of his official relation with the company, if the allegations sufficiently show the person intended. The defendant is a domestic corporation, sued in the county of its residence, and is informed that the agent alleged to have given assurance of the dismissal of the suit was that one in charge of its *297office. This sufficiently identifies the person referred to. Riley v. W. & T. R. Co., 133 Ga. 413 (65 S. E. 890, 24 L. R. A. (N. S.) 379). No ground of the special demurrer was meritorious.

Judgment affirmed.


All the Justices concur.